      Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 1 of 15




 1 QUINN EMANUEL URQUHART &                       BOIES SCHILLER FLEXNER LLP
   SULLIVAN, LLP                                  Mark C. Mao (CA Bar No. 236165)
 2 Andrew H. Schapiro (pro hac vice)              mmao@bsfllp.com
   andrewschapiro@quinnemanuel.com                44 Montgomery Street, 41st Floor
 3 191 N. Wacker Drive, Suite 2700                San Francisco, CA 94104
   Chicago, IL 60606                              Telephone: (415) 293 6858
 4 Telephone: (312) 705-7400                      Facsimile: (415) 999 9695
   Facsimile: (312) 705-7401
 5                                                SUSMAN GODFREY L.L.P.
   Stephen A. Broome (CA Bar No. 314605)
 6 stephenbroome@quinnemanuel.com                 William Christopher Carmody (pro hac vice)
   Viola Trebicka (CA Bar No. 269526)             bcarmody@susmangodfrey.com
 7 violatrebicka@quinnemanuel.com                 Shawn J. Rabin (pro hac vice)
   865 S. Figueroa Street, 10th Floor             srabin@susmangodfrey.com
 8 Los Angeles, CA 90017                          1301 Avenue of the Americas, 32nd Floor
   Telephone: (213) 443-3000                      New York, NY 10019
 9 Facsimile: (213) 443-3100
                                                  Telephone: (212) 336-8330
10 Diane M. Doolittle (CA Bar No. 142046)
   dianedoolittle@quinnemanuel.com                MORGAN & MORGAN
11 555 Twin Dolphin Drive, 5th Floor              John A. Yanchunis (pro hac vice)
   Redwood Shores, CA 94065                       jyanchunis@forthepeople.com
12 Telephone: (650) 801-5000                      Ryan J. McGee (pro hac vice)
   Facsimile: (650) 801-5100
13                                                rmcgee@forthepeople.com
   Attorneys for Defendant; additional counsel    201 N. Franklin Street, 7th Floor
14 listed in signature blocks below               Tampa, FL 33602
                                                  Telephone: (813) 223-5505
15
                                                   Attorneys for Plaintiffs; additional counsel
16                                                listed in signature blocks below
17

18                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN JOSE DIVISION

20
        CHASOM BROWN, WILLIAM BYATT,                  Case No. 5:20-cv-03664-LHK
21      JEREMY DAVIS, CHRISTOPHER
        CASTILLO, and MONIQUE TRUJILLO                JOINT CASE MANAGEMENT
22      individually and on behalf of all other       STATEMENT
        similarly situated,
23
                                                      Judge: Hon. Lucy H. Koh
              Plaintiffs,
24                                                    Courtroom 8 – 4th Floor
                     v.                               Date: May 26, 2021
25                                                    Time: 2:00 p.m.
26      GOOGLE LLC,
              Defendant.
27

28
                                                                         CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
        Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 2 of 15




 1         Pursuant to Federal Rule of Civil Procedure 16, Civil Local Rules 16-9 and 16-10, the

 2 Standing Order for All Judges of the Northern District of California, the Court’s Case Management

 3 Order of March 18, 2021 (Dkt. No. 116), and in advance of the Further Case Management

 4 Conference set by the Court for Wednesday, May 26, 2021, at 2:00 p.m., Plaintiffs and Defendant,

 5 Google LLC (“Google”), submit this Joint Case Management Statement to report the parties’

 6 progress since the previous Joint Case Management Statement filed on March 17 (Dkt. No. 115).

 7 I.      JURISDICTION AND SERVICE
 8         Google has been served and the Court has jurisdiction over this matter.

 9 II.     FACTS
10         The parties have no new facts to add at this time, although discovery is ongoing.

11 III.    LEGAL ISSUES
12         The parties have no new legal issues to present at this time.

13 IV.     MOTIONS
14         Motions Decided Since the Last Joint CMC Statement

15         The Court granted Google’s administrative motion to seal portions of the parties’ joint

16 dispute letter regarding log preservation. Dkt. No. 126. The Court granted Benjamin Hewitt and

17 Kimberly Woodruff’s motion to relate the Hewitt v. Google case to this case. Dkt No. 130. The

18 Court granted Google’s motion to seal the courtroom for the parties’ April 29, 2021 discovery
19 hearing before Magistrate Judge van Keulen. Dkt. No. 143. The Court issued an order related to

20 the search terms to be applied to Google’s custodians. Dkt. No. 148. The Court granted Google’s

21 motion to seal portions of the parties’ April 23, 2021 joint discovery submission for Magistrate

22 Judge van Keulen. Dkt. No. 152. And the Court granted Google’s motion to seal portions of the

23 parties’ May 6, 2021 joint discovery submission for Magistrate Judge van Keulen. Dkt. No.

24 160. One motion for admission pro hac vice has been filed and granted. Dkt. Nos. 158, 161.

25         Pending Motions

26         Pursuant to the Court’s Order (Dkt No. 138) granting the Stipulation re Leave to File Second

27 Amended Complaint and Deadline to Respond to Second Amended Complaint (Dkt No. 136),

28 Google filed a motion to dismiss Counts Six and Seven of the Second Amended Complaint on May
                                                     -2-                     CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 3 of 15




 1 17, 2021 (Dkt No. 164). Google did not file any Answer. The hearing on Google’s motion to

 2 dismiss has been scheduled for September 30, 2021 at 1:30 PM.

 3          Anticipated Motions

 4          Plaintiffs’ Statement:
 5          Plaintiffs anticipate moving for class certification and may also seek summary judgment

 6 and/or adjudication on certain claims or issues. Plaintiffs also anticipate filing additional discovery

 7 disputes with Magistrate Judge van Keulen.

 8          Google’s Statement:
 9          Google anticipates opposing class certification and moving for summary judgment. Google

10 also anticipates briefing additional discovery disputes for Magistrate Judge van Keulen.

11 V.       AMENDMENT OF PLEADINGS
12          On April 15, 2021, the Court, pursuant to stipulation of the parties, granted Plaintiffs’

13 request for leave to file their Second Amended Complaint. Dkt No. 138; Dkt No. 136-1 (SAC).

14 VI.      EVIDENCE PRESERVATION
15          Plaintiffs’ Statement: As discussed below, Plaintiffs have prepared a submission for
16 Magistrate Judge van Keulen regarding Google’s refusal to preserve relevant data logs.

17          Google’s Statement: Google is preserving evidence in compliance with its discovery
18 obligations. As to the data logs, Magistrate Judge van Keulen has already ruled that “Google need
19 not suspend its standard retention periods applicable to data logs that reflect event-level data.”

20 Calhoun et al. v. Google LLC, No. 5:20-cv-5146, Dkt. 174. Because the logs at issue in Brown are

21 subsumed within the logs at issue in Calhoun, the Magistrate Judge already held that the ruling in

22 Calhoun would apply equally in Brown. Dkt. 147-1 at 1 (in response to Plaintiffs raising this precise

23 issue, Judge van Keulen wrote: “See Order filed in related case, Calhoun, et al., v. Google (20-

24 5146)”). Therefore, the issue Plaintiffs intend to raise with Magistrate Judge van Keulen is moot.

25 VII.     DISCLOSURES
26          The parties exchanged initial disclosures on September 8, 2020. Plaintiffs served amended

27 disclosures on March 16, 2021.

28
                                                      -3-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 4 of 15




 1 VIII. DISCOVERY

 2          A. Case Schedule

 3          The Court adopted an initial discovery plan in its September 3, 2020 Case Management

 4 Order. Dkt. No. 61. The parties believe a modification to the schedule is necessary, which is

 5 discussed below in Section X.

 6          B. Written Discovery Since the Last Joint CMC Statement

 7           Google responded to Plaintiffs’ second set of interrogatories on March 29, 2021. Google

 8 responded to Plaintiffs’ third set of RFPs on April 16, 2021. Google responded to Plaintiffs’ third

 9 set of interrogatories on April 16, 2021 and provided amended responses on May 12. Plaintiffs

10 served their fourth set of RFPs, fourth set of interrogatories, and third set of RFAs on April

11 15. Plaintiffs granted Google a two-week extension to respond to the interrogatories and RFAs,

12 which are now due on May 31, 2021, and a one-week extension to respond to the RFPs, which are

13 now due on May 24, 2021.

14          Google served its third set of interrogatories to Plaintiffs on April 21, 2021. Google granted

15 Plaintiffs a two-week extension to respond to the interrogatories, which are now due on June 4,

16 2021. On April 30, 2021, Google served its first and second set of RFAs; first and second set of

17 interrogatories; and first and second set of RFPs to Plaintiff Monique Trujillo. Plaintiff’s deadline

18 to respond is May 31, 2021. Plaintiffs served revised responses to interrogatory no. 2 on May 6,
19 2021 and verified amended responses to interrogatory nos. 1, 4, and 5 on May 12, 2021. Plaintiffs

20 also served their revised responses to RFP No. 6 on May 6, 2021.

21          C. Depositions

22          Plaintiffs’ Statement:
23          On April 14, 2021, Plaintiffs deposed a Google representative regarding Google’s collection

24 of data from users who visit the Court’s website. Google’s representative confirmed that Google

25 scripts embedded within the Court’s website collect information from users when they are in a

26 private browsing mode. Google’s representative also confirmed that Google does not collect what

27 is called the “X-Client-Data header” when people browse in Incognito mode. Tr. 129:5-10. The

28 upshot is that records of Google’s collection of that data from private browsing (if preserved and
                                                      -4-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 5 of 15




 1 produced by Google) can be used to identify putative class members. Google’s response below

 2 shows that, at a minimum, the X-Client-Data header is sent to Google Ad Manager, Google’s service

 3 which serves ads.

 4          On April 27, 2021, Plaintiffs served a second Notice of Deposition Pursuant to Rule 30(b)(6)

 5 seeking information regarding Google’s logs, databases, and storage systems containing users’

 6 private browsing data, as well as Google’s ability to correlate private browsing data with users and

 7 their devices, such as by using “twice-baked” cookie identifiers only visible to Google and

 8 undisclosed to websites and consumers. Plaintiffs believe a 30(b)(6) deposition on these issues is

 9 appropriate, particularly in light of Google’s efforts to stonewall Plaintiffs’ discovery into these

10 topics. Google finally proposed dates for this deposition on May 19, but Google has not yet provided

11 any formal response or objections.

12          Google’s Statement: Google made its Product Manager, Jesse Adkins, available to testify
13 regarding the data that Google receives to provide the services requested by the Court’s website

14 developer. In that deposition, Mr. Adkins confirmed the facts stated in his March 1, 2021 declaration

15 submitted to the Court—namely, that Google receives certain information from the Court’s website

16 so that it can provide services the Court’s web developer has requested, and that, depending on the

17 user’s brand of browser and settings, Google generally receives such information regardless of

18 whether the user is in private browsing mode.
19           Mr. Adkins also testified that the x-client data header is not sent in Incognito mode. That

20 fact was not a revelation; it is publicly available information. Plaintiffs’ assertion that this means

21 Google can use the absence of the x-client data header “to identify putative class members” is

22 specious. The absence of the x-client data header does not mean the user is in private browsing

23 mode. For example, the x-client data header is not sent to Google Analytics, regardless of which

24 browser mode is being used and the x-client data header is never sent from any non-Chrome

25 browser.

26           Plaintiffs’ theories about “twice-baked” cookies are similarly meritless. Nonetheless,

27 Google has offered to make a Rule 30(b)(6) witness available on June 16 to testify on this topic in

28 response to Plaintiffs’ Rule 30(b)(6) notice.
                                                      -5-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 6 of 15
       Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 7 of 15




 1 browsing information). Plaintiffs asked Google how to locate any unauthenticated identifiers for

 2 the named plaintiffs, but Google refused to answer.

 3          In the parties’ May 6 joint submission to Magistrate Judge van Keulen, Plaintiffs therefore

 4 requested that their experts be permitted clean room access to an internal Google search tool to

 5 search for information relating to the named plaintiffs’ and their devices using both authenticated

 6 and unauthenticated identifiers. Dkt No. 155; GOOG-BRWN-00028920. Google then for the first

 7 time represented that “Plaintiffs can obtain the unauthenticated identifiers by opening up a new

 8 private browsing session and recording the cookie values from that session.” Dkt. No. 155.

 9 Plaintiffs followed up with Google on May 7 to ask how to do this, but Google did not respond until

10 May 12, the deadline for its production.

11          Google responds below that the data at issue is “not linked to identifying information, such

12 as names or electronic or physical addresses.” Google tellingly says nothing about devices or

13 device-identifiers.

14          Google’s Statement re: Discovery for Purposes of Seeking Class Certification: There is no
15 evidence that Google has “stonewalled” Plaintiffs or evaded Magistrate Judge van Keulen’s order

16 to “produce identification data for the named Plaintiffs.” Dkt. 147-1 at 2. On the contrary, Google

17 has produced what it has been ordered to produce. Plaintiffs cannot use Google’s data systems to

18 identify individual class members because Google’s systems and practices are designed to ensure
19 that browsing data from users’ private browsing, while logged out of their Google Account, are not

20 linked to identifying information, such as names or electronic or physical addresses.

21          Judge van Keulen ordered Google to produce information “provided Plaintiffs have provided
22 the necessary device information.” (Id.) (emphasis added). Google produced data associated with

23 the Google account information Plaintiffs provided to Google. However, because Plaintiffs have

24 failed to provide any cookie values which Google could use to query its systems for activity not tied

25 to a Google account, Google cannot produce such data. Google even provided Plaintiffs with

26 specific steps describing how to obtain unauthenticated identifiers from their browsers. In any event,

27 Plaintiffs have yet to provide that information to Google. Once Plaintiffs provide the cookie values

28 to Google, Google will be able to produce data associated with those cookie values.
                                                      -7-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 8 of 15
       Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 9 of 15




 1 matter regarding certain Google server logs. Dkt No. 133-1 at 4. Magistrate Judge van Keulen also

 2 ordered the parties to meet and confer regarding cross-use of documents between the actions.

 3 Plaintiffs believe that cross-use is appropriate and useful. The limited Calhoun documents produced

 4 so far strongly support Plaintiffs’ view. For example, through the Calhoun deposition transcript,

 5 Plaintiffs learned for the first time about Google’s secret, “twice-baked cookie” identifiers that

 6 Google uses to track users’ logged-out browsing activity, including private browsing activity.

 7          Google’s Statement re: Cross-Use of Documents with Calhoun:
 8          In accordance with Magistrate Judge Van Keulen’s April 30, 2021 order in Calhoun (Dkt.

 9 No. 173-1), Google is committed to meeting and conferring with Plaintiffs in both Brown and

10 Calhoun to arrive at a tailored cross-use of certain documents that will further the twin goals of

11 efficiency and fairness. The Magistrate Judge has ordered the parties to work out a reasonable plan,

12 and has discouraged indiscriminate cross-use, stating that cross-use “doesn’t mean full on without

13 limitations.” (4/29/2020 Hearing Tr. at 60.) Of course, unlimited cross-use is both inefficient and

14 prejudicial because it will lead to the production of irrelevant documents and broaden the scope of

15 discovery beyond what is reasonable and proportional in each case. Although Google will continue

16 to meet and confer with Plaintiffs on a preferred approach, it has proposed to produce in both Brown

17 and Calhoun responsive documents of overlapping custodians in both cases that have been or will

18 be produced in each of those cases.
19          Google’s Statement re: Plaintiffs’ Responses to Google’s First and Second Sets of
20 Discovery Requests:

21          Plaintiffs have treated discovery as if it were a one-way street and have been slow in

22 responding and amending their responses to Google’s discovery requests that were memorialized in

23 the parties’ joint status update to the Court on May 6, 2021 (Dkt. 147-1), which has prejudiced

24 Google’s ability to learn highly relevant information related to the Named Plaintiffs and the parties’

25 claims and defenses.

26          Requests for Admission Nos 1, 2, 4; Interrogatory Nos. 7, 9, 10; Requests for Production

27 No. 2: Until the May 18, 2021 meet and confer, Plaintiffs refused to provide a date certain by which

28 they would commit to amending their responses to RFA Nos. 1, 2, and 4, including for RFA No. 1
                                                      -9-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 10 of 15




 1 where the Court ordered Plaintiffs to provide a date certain by May 6, 2021 (Dkt. 147-1), which

 2 they failed to do. Only on the parties’ May 18, 2021 meet and confer did Plaintiffs state that they

 3 intend to serve amended responses to RFA No. 1, 2, and 4 by May 24, 2021. For Interrogatory Nos.

 4 7, 9, and 10, Plaintiffs committed for the first time on the May 18, 2021 meet and confer to provide

 5 amended responses by June 1, 2021. For RFP No. 2, Plaintiffs indicated for the first time on the

 6 May 18, 2021 meet and confer that they would provide their position on whether to produce Chrome

 7 Device Settings in response to this RFP by June 1, 2021.

 8          Plaintiffs’ Statement re: Plaintiffs’ Responses to Google’s First and Second Sets of
 9 Discovery Requests:

10          Plaintiffs disagree with Google’s characterization of Plaintiffs’ discovery efforts. The

11 parties have held productive meet and confers regarding these issues, and Plaintiffs look forward to

12 continuing them.

13 IX.      SETTLEMENT AND ADR
14          No settlement discussions have taken place. Pursuant to ADR Local Rule 3-5 and Civil

15 Local Rule 16-8, on August 19, 2020, the parties met and conferred regarding the available dispute

16 resolution options and filed their respective ADR Certifications. The parties do not believe that

17 ADR is appropriate at this time.

18 X.       PROPOSED CASE SCHEDULE
19          The parties agree that additional time is necessary to complete fact discovery and jointly

20 propose extending the current deadlines by approximately 3 months. The parties respectfully

21 request that the Court enter the Amended Case Management Order filed concurrently with this CMC

22 statement. The parties agree to work together in good faith to resolve any discovery dispute that

23 arises in connection with briefing class certification, including through additional fact discovery if

24 necessary, and to raise any dispute with the Court.

25

26

27

28
                                                     -10-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 11 of 15




 1 DATED: May 19, 2021               QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
 2

 3
                                     By   /s/ Andrew H. Schapiro
 4                                        Andrew H. Schapiro (admitted pro hac vice)
                                          andrewschapiro@quinnemanuel.com
 5                                        191 N. Wacker Drive, Suite 2700
 6                                        Chicago, IL 60606
                                          Tel: (312) 705-7400
 7                                        Fax: (312) 705-7401

 8                                        Stephen A. Broome (CA Bar No. 314605)
                                          stephenbroome@quinnemanuel.com
 9
                                          Viola Trebicka (CA Bar No. 269526)
10                                        violatrebicka@quinnemanuel.com
                                          865 S. Figueroa Street, 10th Floor
11                                        Los Angeles, CA 90017
                                          Telephone: (213) 443-3000
12                                        Facsimile: (213) 443-3100
13
                                          Diane M. Doolittle (CA Bar No. 142046)
14                                        dianedoolittle@quinnemanuel.com
                                          Thao Thai (CA Bar No. 324672)
15                                        thaothai@quinnemanuel.com
                                          555 Twin Dolphin Drive, 5th Floor
16
                                          Redwood Shores, CA 94065
17                                        Telephone: (650) 801-5000
                                          Facsimile: (650) 801-5100
18
                                          William A. Burck (admitted pro hac vice)
19                                        williamburck@quinnemanuel.com
                                          Josef Ansorge (admitted pro hac vice)
20                                        josefansorge@quinnemanuel.com
                                          1300 I. Street, N.W., Suite 900
21                                        Washington, D.C. 20005
                                          Telephone: 202-538-8000
22                                        Facsimile: 202-538-8100
23
                                          Jomaire A. Crawford (admitted pro hac vice)
24                                        jomairecrawford@quinnemanuel.com
                                          51 Madison Avenue, 22nd Floor
25                                        New York, NY 10010
                                          Telephone: (212) 849-7000
26                                        Facsimile: (212) 849-7100

27                                        Jonathan Tse (CA Bar No. 305468)
                                          jonathantse@quinnemanuel.com
28                                        50 California Street, 22nd Floor
                                           -11-                   CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 12 of 15




 1                                       San Francisco, CA 94111
                                         Telephone: (415) 875-6600
 2                                       Facsimile: (415) 875-6700
 3
                                         Attorneys for Defendant
 4                                       Google LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                          -12-                     CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 13 of 15




 1 DATED: May 19, 2021               SUSMAN GODFREY L.L.P.

 2

 3                                   By   /s/ Mark C. Mao

 4                                        Amanda Bonn (CA Bar No. 270891)
                                          abonn@susmangodfrey.com
 5                                        SUSMAN GODFREY L.L.P.
                                          1900 Avenue of the Stars, Suite 1400
 6
                                          Los Angeles, CA 90067
 7                                        Telephone: (310) 789-3100

 8                                        Mark C. Mao (CA Bar No. 236165)
                                          mmao@bsfllp.com
 9                                        Sean Phillips Rodriguez (CA Bar No. 262437)
                                          srodriguez@bsfllp.com
10                                        Beko Rebitz-Richardson (CA Bar No. 238027)
                                          brichardson@bsfllp.com
11
                                          Alexander Justin Konik (CA Bar No. 299291)
12                                        akonik@bsfllp.com
                                          BOIES SCHILLER FLEXNER LLP
13                                        44 Montgomery Street, 41st Floor
                                          San Francisco, CA 94104
14                                        Telephone: (415) 293 6858
15                                        Facsimile (415) 999 9695

16                                        James W. Lee (pro hac vice)
                                          jlee@bsfllp.com
17                                        Rossana Baeza
                                          rbaeza@bsfllp.com
18                                        BOIES SCHILLER FLEXNER LLP
                                          100 SE 2nd Street, Suite 2800
19                                        Miami, FL 33130
                                          Telephone: (305) 539-8400
20                                        Facsimile: (305) 539-1304

21                                        William Christopher Carmody (pro hac vice)
                                          bcarmody@susmangodfrey.com
22                                        Shawn J. Rabin (pro hac vice)
                                          srabin@susmangodfrey.com
23                                        Steven Shepard (pro hac vice)
                                          sshepard@susmangodfrey.com
24                                        Alexander P. Frawley (pro hac vice)
                                          afrawley@susmangodfrey.com
25
                                          SUSMAN GODFREY L.L.P.
26                                        1301 Avenue of the Americas, 32nd Floor
                                          New York, NY 10019
27                                        Telephone: (212) 336-8330
28
                                           -13-                    CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 14 of 15




 1

 2                                       John A. Yanchunis (pro hac vice)
                                         jyanchunis@forthepeople.com
 3
                                         Ryan J. McGee (pro hac vice)
 4                                       rmcgee@forthepeople.com
                                         Michael F. Ram (pro hac vice)
 5                                       mram@forthepeople.com
                                         Ra O. Amen (pro hac vice)
 6                                       ramen@forthepeople.com
                                         MORGAN & MORGAN, P.A.
 7
                                         201 N Franklin Street, 7th Floor
 8                                       Tampa, FL 33602
                                         Telephone: (813) 223-5505
 9                                       Facsimile: (813) 222-4736
10                                       Attorneys for Plaintiffs
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                          -14-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 169 Filed 05/19/21 Page 15 of 15




 1                                          ATTESTATION
 2         I, Andrew H. Schapiro, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the

 3 concurrence to the filing of this document has been obtained from each signatory hereto.

 4

 5
     DATED: May 19, 2021                                   By:    /s/ Andrew H. Schapiro
 6
                                                                 Andrew H. Schapiro
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -15-                     CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
